Citation Nr: 0426783	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-18 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A.B.C.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The decedent had recognized guerrilla service in the 
Philippine Army from November 1944 until April 1945.  He died 
in June 1984.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Manila, Republic of the Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The RO determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for cause 
of death.

The appellant and A.B.C. presented testimony at a personal 
hearing at the RO in February 2003.  A copy of the hearing 
transcript is attached to the claims file.  


FINDINGS OF FACT

1.  In a January 1996 decision the Board determined that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for the cause of death.  
This Board decision was appealed to the then United States 
Court of Veterans Appeals (now, since March 1, 1999, the 
United States Court of Appeals for Veterans Claims) (Court).  
In a Memorandum Decision issued in February 1998, the Court 
affirmed the decision of the Board.




2.  Evidence received since the final January 1996 Board 
decision is not new and material, does not bear directly and 
substantially on the matter under consideration, and is not 
so significant that it must be considered in order to fairly 
decide the claim for entitlement to service connection for 
cause of death.


CONCLUSION OF LAW

Evidence received since the final November 1996 Board 
decision wherein the Board denied entitlement to service 
connection for the cause of death is not new and material, 
and the appellant's claim may not be reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7104(b), 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001), §§ 3.104(a), 20.1100, 
20.1105 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).



The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from a 
claim received in July 2000.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the Court of Appeals 
for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in December 2003, the RO informed the 
appellant of the VCAA and its effect on her claim.  In 
addition, the appellant was advised, by virtue of a detailed 
September 2002 statement of the case (SOC) and supplemental 
statements of the case (SSOC) dated in March 2003, April 
2003, and May 2004, issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate her claim.  We therefore believe 
that appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the May 2004 SSOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2003).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Factual background

The appellant filed a claim in October 1984 for VA dependency 
and indemnity compensation (DIC) based upon service-connected 
death.  At the time of his death in June 1984, the decedent 
was not service-connected for any disability.  According to 
the death certificate, the cause of death was pulmonary 
tuberculosis (PTB), far advanced.  

In October 1984, the RO denied the claim, based upon a lack 
of evidence establishing a service-connected injury or 
disease that had substantially contributed to the veteran's 
death.  The appellant did not appeal that decision, and it 
therefore became final.  

In November 1992, the appellant sought to reopen the claim 
for service connection for cause of death and submitted 
supporting evidence.  In January 1993, the RO denied 
reopening, based upon a determination that the evidence 
submitted was duplicative of that already on file.  She 
submitted additional evidence in June 1993, and in July 1993 
the RO confirmed the denial after determining that new and 
material evidence had not been presented.  The appellant 
appealed the decision and the RO again confirmed the denial 
in December 1993.  In January 1996, on appeal, the Board 
denied the appellant's request to reopen the disallowance of 
her claim seeking service connection for the cause of the 
decedent's death.  

Evidence of record at the times of the previous 
determinations included a February 1948 physical examination 
report that noted no physical defect; an Affidavit for 
Philippine Army Personnel dated February 1948, in which the 
veteran denied having had any wounds or illnesses incurred in 
service; the certificate of death; and a marriage 
certificate.  According to service data compiled in June 
1974, the decedent was never a prisoner of war.  Also of 
record were an October 1968 report from the dispensary 
service of the Philippine Tuberculosis Society, Inc., at 
Quezon Institute, indicating that that an X-ray examination 
in October 1968 showed abnormalities in the lungs; an October 
1968 medical certificate from the Bureau of Medical Service, 
Department of Health, showing that the veteran had been 
examined with X-rays in March 1949 with an impression 
suggestive of PTB, minimal, active; and a medical 
certification signed by Dr. B.T.J. in May 1970, noting that 
the decedent had come for consultation in July 1949 and, 
after examination, received a diagnosis of PTB, minimal, 
active.  

In addition, lay statements dated in June 1976 were of 
record.  C.T.C. wrote that, due to the pressure of the 
campaign in 1944 and 1945, the decedent became physically ill 
and was treated on several occasions by Dr. P.A.  A.C. wrote 
that during his service as a guerrilla the decedent was 
periodically treated by Dr. P.A. for alleged PTB.  An 
affidavit signed by Dr. P.A. in June 1976 indicates that 
during the war from 1944 up to 1945 the decedent had been 
under his medical treatment on several occasions for symptoms 
suggestive of PTB.  At some time after the war, the decedent 
continued to see Dr. P.A. for said complaints, but reportedly 
no records of those treatments exist. 

Also submitted was a medical certificate dated in April 1979 
from the Hospital No Baras signed by Dr. R.M., the Medical 
Director, that the decedent had a chest X-ray in December 
1978 and an examination in April 1979 with pertinent finding 
of PTB, minimal, bilateral and active.  An attached X-ray 
report dated in October 1979 that had been compared with one 
in September 1976 showed PTB, MA (moderately advanced).  An 
October 1979 laboratory test report from Veterans Memorial 
Hospital shows a negative result for a tubercle bacilli 
smear.  

Lay statements dated in September 1993 from the decedent's 
former comrades-in-arms were of record.  D.C.V. wrote that 
during his service as a guerrilla the decedent was treated on 
several occasions by Dr. L.A.S. for alleged PTB.  A.C. wrote 
that during his service as a guerrilla the decedent was 
periodically treated by Dr. P.A. for alleged PTB.  S.S.V. 
wrote that, due to the pressure of the campaign in 1944 and 
1945, the decedent became physically ill and was treated on 
several occasions by Dr. P.A.  

Evidence of record since the Board's 1996 decision included a 
submission in September 1997, with regard to another claim, 
of medical records from the Veterans Memorial Medical Center 
(VMMC) dated in March and October 1974 when the decedent was 
hospitalized for an unrelated disorder.  A chest X-ray in 
March 1974 revealed PTB, M.A., activity undetermined.  In 
October 1974, clinical findings included PTB, minimal.  A 
discharge summary dated in July 1981 noted that the veteran 
was admitted because of coughing and chest pain.  He was a 
diagnosed PTB case since 1974.  His diagnosis was PTB, MA, 
activity undetermined.  

In July 2000 the appellant wrote to reopen her claim, and 
submitted an April 1979 medical certificate of Dr. R.V.J.M. 
showing a diagnosis of PTB in 1978; a June 1976 affidavit of 
Dr. P.A.; affidavits dated in September 1993 from S.S.V., 
D.V., and A.C.; and a copy of the Court's previous decision 
in her claim.  The RO notified her by letter in October 2000 
that these were duplicates of evidence previously considered, 
and that the prior decision denying service connection for 
cause of death must be confirmed and continued.  She was 
advised as to the type of evidence to be submitted to reopen 
the claim.


The appellant wrote in December 2000 that she was unable to 
produce or establish the type of evidence referenced by VA.  
In July 2001, the RO notified her that the claim had 
previously been denied and further action on her letter would 
not be taken unless new and material evidence as described in 
the letter was provided.

In September 2001, a notice of disagreement was received from 
the appellant.  She subsequently requested review of her 
disagreement through the Decision Review Officer (DRO) 
process.  After a de novo review, a statement of the case was 
issued in September 2002.

In October 2002, she submitted a copy of the decedent's death 
certificate, and an August 2002 statement from Dr. R.V.J.M.  
That physician wrote that, in 1948, examinations had found no 
abnormality in the decedent's lungs.  Chest X-rays and series 
of examination a few years before the decedent's death had 
disclosed progressive PTB, which caused his demise.  Dr. 
R.V.J.M. opined that it was possible that after the war, in 
1948, due to adequate nutrition and his age, the lesions were 
inactive.  Then after a few decades, the lesions were 
reactivated due to age and physical exhaustion.  He concluded 
that, thus, tuberculosis was always in the decedent's 
pulmonary system.  

The appellant testified in February 2003 that she had no new 
evidence to present.  She said she had tried to obtain X-rays 
from Baras Hospital, but they had been destroyed after 10 
years.  She thought that her husband's PTB came from his 
military service, but she could not produce any more evidence 
of his sickness.  A.B.C. testified that he was a friend of 
the decedent and had noticed that in service the decedent was 
coughing, and was seen by Dr. A. in 1944.  He also thought 
that having been a prisoner of war caused the lung condition.  
The appellant mentioned that she would attempt to obtain X-
rays from V. Luna Hospital.  The record was held open for any 
additional evidence te appellant wished to submit, but after 
30 days no additional evidence was received, and a 
supplemental statement of the case was issued in March 2003.

In March 2003 the appellant submitted additional evidence 
consisting of a February 2003 statement from Dr. R.V.J.M. 
that was identical in content to his August 2002 statement; a 
June 1976 affidavit from Dr. P.A.; an October 1968 photo-
fluorographic report from the Quezon Institute showing 
abnormalities of the lungs; and a copy of the death 
certificate.  

In March and April 2003, the appellant wrote that the 
decedent was treated at Kalaw in 1976 and was X-rayed at OPC 
at the said clinic.  He was advised to go to VMMC for further 
laboratory examination and the impression was PTB, moderately 
advanced.  

Evidence received in January 2004 were two medical 
certificates dated in January 2004 showing that the decedent 
had been hospitalized in April and in May 1984 for PTB, far 
advanced.

The RO requested medical records from the VMMC.  In October 
1974 the decedent had been admitted for ulcer disease.  A 
chest X-ray performed in the emergency room revealed, PTB, 
minimal, inactive.  Records at discharge included a final 
diagnosis of PTB, minimal.  

The VMMC records included the records pertaining to a period 
of hospitalization in July 1981 for PTB, MA, activity 
undetermined.

The RO requested records from the Manila OPC, and a reply 
indicated that research found no records or listing of the 
name of the decedent.  

Analysis

The appellant seeks entitlement to service connection for the 
cause of death.  In this case, however, service connection 
for the cause of death was previously denied by the RO in 
October 1984 and the decision became final.  The appellant 
then attempted to reopen the claim, and the RO determined 
that new and material evidence had not been presented in a 
July 1993 rating decision.  The appellant appealed that 
decision and in January 1996 the Board denied the appellant's 
claim to reopen, which was final based upon the evidence then 
of record.  38 U.S.C. A. § 7104(b) (West 1991); 38 U.S.C.A. 
§ 7104(b) (West 2002).

An AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision, which becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  Moreover, 
when the Court has affirmed the Board's decision, as happened 
in the present case in February 1998, it is even more clear 
that the decision was final.

Even though the decision became final, the claim shall be 
reopened, and the former disposition of the claim reviewed, 
if new and material evidence is secured or presented.  
38 U.S.C.A. § 5108.  When a claim is disallowed by the Board, 
it may not thereafter be reopened and allowed, and no claim 
based on the same factual basis shall be considered.  
38 U.S.C.A. § 7104(b).

Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact which is 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
However, these


regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case, as the appellant's claim to reopen was filed prior 
to August 29, 2001.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of what the RO may have determined in this regard.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence associated with the claims file subsequent to 
the Board's January 1996 decision as set forth above includes 
duplicate copies of evidence previously considered which 
clearly are not new and material evidence.  A copy of the 
Court's decision in February 1998 is not new and material 
evidence to the issue at hand.  The lay statements dated in 
September 1993 are cumulative of the June 1976 lay statements 
previously of records.  

The January 2004 medical certificates showing that the 
decedent was hospitalized in 1984 for PTB are cumulative, and 
are not probative to the issue at hand.  As for the identical 
private medical statements dated in August 2002 and February 
2003 from Dr. R.V.J.M. that tuberculosis was always in the 
decedent's pulmonary system, such statements are not 
competent to render a diagnosis of PTB because they were not 
accompanied by clinical, X-ray, or laboratory studies as 
required by 38 C.F.R. § 3.374(c) and thus the statements are 
not probative as to whether the decedent's cause of death was 
etiologically related to his period of service.  




The medical records dated in March 1974, October 1974, and 
July 1981 showing a diagnosis of PTB, are cumulative evidence 
, not probative to the issue at hand, and therefore are not 
new and material evidence. 

Private treatment records from the VMMC reflect findings but 
offer no explanation as to etiology of the disorder.  Thus, 
this evidence is cumulative of evidence already considered in 
a previous denial.

Although the appellant and the decedent's friend are 
competent to report their observations of the decedent's 
symptoms, the record does not reflect that they possess a 
recognized degree of medical knowledge that would render them 
competent to offer opinions as to medical diagnosis or 
causation.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 
S.Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, although they may sincerely believe 
that the decedent's cause of death is related to service, 
their opinions are not competent evidence.  Their assertion 
of medical causation of the decedent's PTB cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board finds that the additional evidence, when viewed 
with that previously of record, is not new and material 
evidence as defined by the regulation, does not bear directly 
and substantially on the matter under consideration, and is 
not so significant that it must be considered in order to 
fairly decide the claim for entitlement to service connection 
for the cause of death.  38 C.F.R. § 3.156(a).  Accordingly, 
the claim may not be not reopened.  38 U.S.C.A. § 5108.




ORDER

New and material evidence not having been presented or 
secured, the appellant's request to reopen her claim for 
entitlement to service connection for cause of death is 
denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



